Ormat Technologies, Inc.

Director’s Compensation

(As of November 7, 2006)














Fees

In U.S. Dollars

Director Retainer

$25,000

Board meeting fee

-

In person

-

Joining by telephone to an “in person” meeting

-

Telephonic




$2,500

$1,000

$500

Committee meeting fee

-

In person

-

Telephonic




$1,500

$500

Committee Chair

Audit Committee




$7,500

Expense Reimbursement

Reimbursement of travel and lodging expenses for Board Meetings

 

Options Grants

-

Initial Grant (market price at date of grant; exercisable 12 months from date of
grant)

-

Annually from second year (at market price on day of grant)




7,500




7,500












